Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about June 5, 1998, which, in an action for fraudulent conveyance by a judgment creditor against the judgment debtor, the debtor’s transferee and a principal of both the debtor and the transferee, denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
The motion was properly denied absent evidence of, among other things, the time of the challenged transfers, the value of the property transferred, and the extent of and reasons for any overlap between the two corporations’ clientele and staff. Concur — Ellerin, P. J., Sullivan, Williams and Rubin, JJ.